Citation Nr: 1606212	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an increased rating for osteoarthritis of the lumbar spine and right lumbar area myofasciitis (low back disability), currently rated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran had active military service from May 1952 to May 1954 and from November 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case is currently under the jurisdiction of the RO in St. Petersburg, Florida.  

The Board, in pertinent part, denied the service connection claim for a right knee disability and the claim for an increased rating for a low back disability in an October 2011 decision.  In a June 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2011 decision to the extent it denied these claims and remanded the case for further action.  

The Board also denied entitlement to TDIU in a January 2013 decision.  The Court vacated this decision and remanded this issue back to the Board for further development in a June 2013 memorandum decision.  

In a March 2014 decision, the Board again denied entitlement to service connection for a right knee disability and remanded the claim for an increased rating for the low back disability.  In a June 2015 memorandum decision, the Court vacated the Board's March 2014 decision to the extent it denied service connection for a right knee disability and remanded this claim for further action.  The Court found that the Board did not provide an adequate statement of reasons or bases in support of its conclusion that a VA examination or opinion was not required under VA's duty to assist.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Specifically, the Court found that the Board did not discuss or account for an August 1957 VA treatment record showing the Veteran's report of right leg pain ever since active service that was aggravated by exercise.  The Court thus instructed the Board to consider whether the Veteran is entitled to a VA examination "based on all relevant evidence."  The Board continues to find that a VA examination or opinion is not warranted, notwithstanding the August 1957 VA treatment record showing right leg pain, and will provide an explanation below in discussing VA's duties to assist. 

VA examination reports dated in August 2012 have been associated with the file since the RO last considered these claims.  With regard to the service connection claim, these reports do not provide further information or opinion as to whether the Veteran's right knee disability may be related to service, and are otherwise duplicative of evidence previously considered by the RO with regard to the right knee.  Thus, they are not pertinent and a waiver of the Veteran's right to initial consideration of this evidence by the RO as agency of original jurisdiction (AOJ) is not required.  See 38 C.F.R. § 20.1304(c) (2013).  As the increased rating claim for the Veteran's lumbar spine disorder and entitlement to TDIU must be remanded for further development, the RO will have an opportunity to review the August 2012 spine examination report when readjudicating these claims. 

In December 2010, the Board remanded the case to the AOJ in order to have the Veteran scheduled for a hearing before a member of the Board in light of his January 2010 request for a hearing.  Pursuant to the remand, the Veteran was scheduled for a hearing before a member of the Board sitting at the RO in St. Petersburg to be held on July 14, 2011.  On July 13, 2011, the Veteran's representative cancelled the hearing because the Veteran could not travel for a formal hearing due to his personal conditions.  The representative asked if hearings were conducted via telephone.  In a September 2011 letter, the Board notified the representative that the Board does not conduct hearings over the telephone and that the representative has indicated that the Veteran is unable to travel for a formal hearing due to his personal conditions.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704(e) (2015). 

In the July 2011 letter, the representative indicated that a written response on behalf of the Veteran would be forthcoming within two weeks if hearings over the telephone were not allowed.  The September 2011 Board letter notified the representative that the Board found that good cause had been shown for a 30-day extension of time for which to submit additional evidence and argument.  Later in September 2011, the representative submitted a letter along with additional evidence in the form of letters from private treatment providers.  Because the evidence is duplicative of evidence previously of record, a remand to the AOJ for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 20.1304 (2015).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for the service-connected low back disability, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right knee disability is not related to any disease or injury incurred in or aggravated by active service, and osteoarthritis of the right knee did not manifest within one year of service separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A December 2008 letter provided all notice required under the VCAA, including the elements of direct and secondary service connection and the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claim, followed by adequate time for the Veteran to submit information and evidence before the initial rating decision was issued.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA), but that he was denied.  The RO requested records from SSA.  In December 2009, SSA responded that that there presently was no medical record on file or that a medical record could not be located.  In May 2010, the RO notified the Veteran that SSA records were not available.  Thus, further efforts to obtain these records would be futile and are not warranted. 

A VA examination or medical opinion has not been provided.  VA's duty to provide an examination or opinion is triggered when the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

The evidence of record does not satisfy the "low threshold" of indicating that the Veteran's right knee osteoarthritis or other disability of the right knee may be related to service.  See id.  Specifically, and as explained further below, the credible evidence weighs against a right knee injury in service, and rather shows that the Veteran's right knee symptoms and pathology did not manifest until decades after separation from service.  Thus, there is no indication that right knee symptoms or pathology that manifested decades after service may be related to service, to include the one-time notation of bilateral "trick knee" reported by the Veteran at the April 1957 separation examination and which, according to the examination report, occurred in 1953 with no residuals or complications (i.e. "no comp. no seq. [sic]," meaning no complications or sequelae).  In other words, the separation examination indicates that the Veteran's reported trick or locked knee had completely resolved several years before separation from service.  Therefore, there is no apparent relationship between the Veteran's current right knee disorder and the transient trick knee that occurred and completely resolved decades earlier in service.  While competent evidence is not required, there must still be some credible evidence of an apparent relationship to service in order to trigger VA's duty to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  

Moreover, as it is apparent from the face of the evidence of record that a favorable non-speculative opinion (i.e. one satisfying the benefit-of-the-doubt rule) cannot be provided as to whether a right knee disorder that manifests decades after service may be related to service, to include the one-time "trick knee" mentioned above which resolved without further issues before separation, without credible evidence of a right knee injury or pathology in service (to include evidence of significant impacts to the knee, such as through duties as a paratrooper), or ongoing right knee symptoms in service, or any knee problems or pathology in the first two decades after service, it is not reasonable to attempt to obtain one.  Compare Waters, 601 F.3d at 1278-79 (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination), with McLendon, 20 Vet. App. at 83 (observing that "the development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service"); see 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility"); cf. Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (noting that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative, and that the duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence); 

In accordance with the Court's June 2015 remand, the Board has also considered 
an August 1957 VA hospitalization report, dated only a few months after service, reflecting the Veteran's report of right leg pain which is aggravated by exercise.  The Board finds that this report does not evidence right knee pain at the time.  Specifically, this report reflects that the Veteran was hospitalized for back pain, right testicle pain, and discharge.  He stated that he had injured his right testicle while going through an infiltration course in the Army in 1952.  He stated that since that time he had experienced recurrent penile discharges, low back pain, and pain in his right leg which was aggravated by exercise.  An examination of the Veteran included the extremities and an X-ray of the lumbar spine.  The Veteran was diagnosed with prostatitis, epididymitis, dermatomycosis of both feet (tinea pedis) with "ID reaction of both hands," and osteoarthritis and myofascitis of the right lumbar muscle mass.  There is no mention of any findings regarding the knees, and an X-ray study of the knees was apparently not performed, or at least there is no mention of one in this report.  It was again noted in this report that at the end of his hospital course, the Veteran still reported "persistent low back pain and pain in his left leg."  It is not clear whether the reference to "left" leg pain here was a typographical error, or whether the earlier reference to "right" leg pain was a typographical error, or whether the Veteran in fact reported both. 

In any event, there is no reference in the report to knee pain or an in-service injury to the knee.  The Board finds that leg pain does not indicate knee pain.  In this regard, several months earlier, in the April 1957 separation examination report, leg cramps after exercise with no complications or sequelae ("no comp. no seq.") were noted separately from the notation of a trick knee.  This notation indicates that leg symptoms and knee symptoms are not synonymous, and that the former does not even suggest the latter, any more than arm pain suggests elbow pain.  The Veteran's report of leg cramps after exercise in the April 1957 separation Report of Medical History, and his report a few months later in August 1957 of right leg pain aggravated by exercise, appears to be referring to more or less the same symptoms.  The leg pain or leg cramping symptoms do not indicate knee symptoms, and the separate notation of a trick knee several lines after the notation of leg cramps after exercise in the April 1957 Report of Medical History further supports this finding, although even without such evidence the reference to leg pain does not suggest knee pain.  

It is not apparent to the Board how a mention of leg pain or leg cramps suggests that the knee would be involved without more.  When the Veteran has reported knee pain, he has specifically mentioned this joint, at least in later records, and as suggested by the April 1957 Report of Medical History, which separately notes a trick knee and leg cramps.  The leg pain at the time of the August 1957 record may have been associated with the low back pain or right testicle pain, or may have been some unspecified generalized cramping or muscle condition.  The Board recognizes that it may not make a judgment on this medical issue without independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  The Board's point, however, is not to suggest an etiology or diagnosis for the Veteran's leg pain in August 1957, or to suggest that one is required in order to rule out knee pain at the time, but rather to underscore its finding that on the face of the record, leg pain or leg cramps does not suggest a knee condition or an apparent source for the later development of one.  

The Board also notes that during the August 1957 hospitalization, a medical examination was performed that was not limited to the Veteran's back or genital area.  Rather, it included his extremities as well, as noted in the report.  No mention was made in this examination of a knee condition or knee symptoms.  However, other conditions such as foot issues, were noted, which indicates that the report was not limited to diagnoses pertaining to the Veteran's complaints.  Taken together, this evidence further shows that the reference to leg pain is not sufficient to suggest a reference to knee pain any more than a reference to arm pain indicates a reference to elbow pain without further information.  If there were any doubt, the fact that no findings were made regarding the knees, and no mention of knee symptoms, further indicates that the reference to leg pain did not involve the knee.  By the same token, the fact that the Veteran did report leg pain, but not knee pain, weighs against a finding that he had knee pain.  Indeed, the report twice notes "leg" pain without mentioning the knees. 

Finally, and in the alternative, even if it could be argued that there is ambiguity as to whether statements and doctor notations of leg pain aggravated by exercise (as stated in the August 1957 VA hospitalization report) or leg cramps after exercise (as stated in the April 1957 Report of Medical History) were intended to also refer to the knee-although for its own part, the Board finds that leg pain more likely means just that, pain in the leg, as opposed to pain specific to the knee, calf, shin, thigh etc.-speculation decades later as to whether leg pain also included knee pain at the time would be nothing more than that.  It might just as well have referred to calf pain, shin pain, or thigh pain, or generalized cramping.  In this regard, the Board finds that the Veteran's statements regarding knee pain ever since service are otherwise not credible because inconsistent with more probative evidence, as explained in detail below, and thus any recent assertion in support of this claim that the reference to "leg pain" was in fact a reference to knee pain would not alter the Board's finding that leg pain does not by itself suggest knee symptoms or a knee condition at the time.  There is no indication on the face of the evidence that a medical professional could render a non-speculative opinion as to whether two references to leg pain, with no findings pertaining to the knees or other mention of the knees, could also have included knee pain at the time, any more than could the Board or someone without a medical background.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (noting that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative, and that the duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence); see also 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility").

Accordingly, an examination or opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion). 

With regard to the theory of secondary service connection, because service connection is not in effect for the Veteran's left knee disorder, service connection may not be established for the right knee disability as secondary to the left knee as a matter of law.  Thus, as the outcome of this issue is determined by applicable law rather than disputed facts, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In light of the above, there is no indication of prejudicial error with regard to VA's duties to notify and assist, and the Veteran has had a meaningful opportunity to participate in the processing of this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  See id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, a review of the post-service treatment records reveals that the Veteran has been diagnosed with and treated for degenerative joint disease or arthritis of the right knee by both VA and private treatment providers.  Thus, the current disability element of the service connection claim has been established.

The Veteran's service treatment records are negative for references to a right knee injury or a diagnosis of a right knee disability during either period of active military service.  At his April 1957 separation examination, the Veteran reported that he had experienced a bilateral "trick knee" around 1953.  The examiner noted that there were no complications or sequelae.  The lower extremities were found to be normal on clinical evaluation according to the examination report.  Notably, the May 1954 separation examination for the Veteran's first period of service makes no mention of knee problems, and the Veteran's lower extremities were similarly found to be normal on examination at that time.  

The earliest post-service medical evidence of problems with the right knee was noted at an April 1977 VA examination.  The Veteran complained of arthritic pains in the knees.  No diagnosis was made at that time.  The earliest diagnosis of record is a January 1980 X-ray study showing minimal degenerative arthritis of the right knee.  Subsequently, the Veteran has been treated for right knee pain with degenerative joint disease or arthritis.  None of the medical professionals has expressly commented on the origin of the Veteran's right knee arthritis.

Here, the evidence does not establish that an injury, disease, or event occurred during the Veteran's active military service concerning the right knee.  Although he reported to the separation examiner that he had a trick knee, the examiner determined that there were no complications and no sequelae.  Additionally, the examination was normal regarding the musculoskeletal system and lower extremities.  No right knee disability was identified.  The Veteran did not indicate any type of injury or event related to his asserted trick knee at the examination.  

In accordance with the Court's discussion in its June 2013 remand, the Board has considered statements by the Veteran asserting that he injured his right knee in service and has had "arthritic pains" in both knees since that time.  Specifically, a November 1980 VA examination report reflects that the Veteran reported a history of injuring both knees, as well as his scrotum, when he fell in a foxhole during service.  In a June 1981 affidavit, the Veteran stated that while serving in the Army he fell into a deep pit during infiltration training, and "received injuries to both [his] knees, sides and rupture of my right testicle [sic]" for which he was hospitalized several times.  In an April 1985 statement, the Veteran wrote that he injured his "right side, right testicle and both legs, lower back [sic] while [he] was in training."  Additionally, a March 1977 report of medical examination reflects a reported history of "arthritic pains" in both knees and the low back since 1952.  An August 2001 VA treatment record states that the Veteran reported bilateral knee pain and low back pain "off and on for many years" since serving on active duty.  

The Veteran's reported history of injuring both knees when he fell into a pit or foxhole during service, and of experiencing intermittent bilateral knee pain ever since service, is not credible as it conflicts with more probative evidence in the form of contemporaneous treatment records.  In this regard, the service treatment records are not merely silent for a right knee injury, but are replete with numerous notations and narratives concerning right testicle and right lower quadrant pain associated with prostatitis and low back pain, with no mention of knee pain.  Indeed, the Veteran's right testicle pain and right quadrant pain was generally attributed to prostatitis rather than an injury.  It is not a medical determination or judgment but rather one of mere plausibility that knee pain from an injury sustained when falling into a hole would have been noted somewhere in these records given the fact that the Veteran has stated he also injured his back and testicle in this fall, and yet the treatment records concerning his back and testicle are negative for references to knee problems or a knee injury.  Notably, the Veteran served in the Army during his first period of active service, when the injury to his knees allegedly occurred, but there is no mention of injury to the knee or ongoing knee problems during this or the second period of service, to include in both separation examination reports. 

If there were any doubt on this matter, shortly after separation from his second period of service, the Veteran was hospitalized at VA in August 1957 with chronic prostatitis, among other conditions, at which time he reported injuring his right testicle while going through an infiltration course, and stated that since that time he had low back pain and pain in his right leg aggravated by exercise, as well as recurrent urethral discharge.  He did not mention injuring his left or right knees or experiencing knee pain, despite mentioning his right leg.  While his back and upper and lower extremities were examined, no X-ray studies of the knee was performed and there are no examination findings or reference to the knees in the report, further suggesting that he did not report knee problems.  The report twice refers to the Veteran's report of "leg" pain without mentioning knee pain.  The Board discussed at length above regarding VA's duty to assist under the VCAA why a reference to leg pain aggravated by exercise does not suggest knee pain; it would instead seem to suggest a more generalized condition not involving the knee.  In this regard, it appears consistent with the leg cramps after exercise noted in the April 1957 Report of Medical History a few months earlier, and which were noted separately from the resolved trick knee.  The leg cramps noted in the April 1957 Report of Medical History similarly do not suggest a knee condition, but rather suggest the contrary -generalized leg cramping not involving a joint.  When the Veteran has reported a knee problem, it generally has been noted as such, rather than as a "leg" problem. 

In a January 1974 statement, the Veteran again related injuring his "right side" and right testicle in service without mentioning injury to the knees.  Likewise, in a February 1974 VA treatment record, he reported injuring himself in service and developing pain in the right testicle, right lower quadrant, and the right hip and buttocks area, which is consistent with the service treatment records as far as his symptoms are concerned, and his description of injuring his "right side."  There is no mention of injuring his knees or experiencing knee pain.

Accordingly, because the Veteran's later statements that he injured both knees in service are inconsistent with the more probative contemporaneous evidence both during and after service discussed above, in addition to the silence in the service treatment records for a knee injury, the Board does not find it credible that the Veteran injured his right knee in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Thus, the Veteran's statements asserting a right knee injury in service are not entitled to any weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

Similarly, the Board does not find it credible that the Veteran has had ongoing knee pain since service.  Both his May 1954 and April 1957 separation examinations are negative for knee symptoms and indicate that his lower extremities were evaluated as normal.  Further, the Veteran did not mention knee problems for decades after service, and none are noted when he was examined in October 1957 and February 1974, as discussed above. The Board has already explained that the report of leg pain in the August 1957 VA hospitalization report does not show knee pain at the time, any more than the notation of leg cramps in the April 1957 Report of Medical History at separation.  Thus, the probative contemporaneous treatment records are inconsistent with the Veteran's later statements asserting "arthritic pains" in the knees ever since service.  In addition, the absence of treatment or mention of right knee problems for decades after service is also a factor weighing against the credibility of ongoing symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  

In light of the above findings, the preponderance of the credible evidence weighs against an injury to the right knee in service or ongoing right knee problems in service or in the first two decades following service.  There is also no evidence of arthritis of the right knee manifesting in service or within one year of service separation.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

Given the fact that the Veteran's right knee was evaluated as normal at both separation examinations, that his history of a "trick knee" noted in the April 1957 separation examination report was found to have resolved at the time without further problems, and that there is no credible evidence of the Veteran's right knee symptoms or right knee arthritis for many years after service, the preponderance of the evidence weighs against a nexus between his current right knee disability and his periods of active service, to include the trick knee.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Thus, the third Shedden element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  Consequently, service connection is not established under 38 C.F.R. § 3.303(a).  

With regard to secondary service connection, because service connection is not established for the Veteran's left knee disability, service connection for the right knee as secondary to a left knee disorder may not be granted as a matter of law.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disability is denied. 


REMAND

The increased rating claim for the Veteran's service-connected lumbar spine disability and the issue of entitlement to TDIU must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

As discussed in the Board's March 2014 remand, a new VA medical examination is warranted to assess the current level of severity of the Veteran's low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  An examination has not yet been provided.  

The Board also noted in its March 2014 remand that an August 2012 VA examination report reflects that the Veteran was being treated by a new pain management specialist for his back pain, who administered two shots in the Veteran's back in early 2012.  It is not clear whether this treatment was at VA or at a private facility, but either way the Veteran should be provided an opportunity to submit or have VA obtain these additional treatment records, which are pertinent to the current severity of his back disability.  This remand directive has not yet been accomplished.  

Regarding entitlement to TDIU, the Court found in its April 2014 memorandum decision that the August 2012 VA examination did not provide a specific rationale in support of the examiner's conclusion that the Veteran's service-connected low back disability caused "mild functional limitation" and that he is "still capable of light duty employment" when this disability is considered alone.  The Court indicated that this opinion does not account for the Veteran's report of constant daily pain in his lower back at a level of seven out of ten, that he could barely sleep at night, and that he had difficulty with prolonged walking, bending, and lifting objects greater than 15 to 20 pounds, and that repetitive motion testing resulted in increased limitation of motion due to pain.  The Court also noted that the examiner did not "opine as to which activities would be functionally limited in order to assist the Board in fulfilling its ultimate responsibility to assess employability in light of [the Veteran's] occupational history . . . education, and training."  

The Court also found in its March 2014 decision that the Board did not explain how it took into account the Veteran's level of education and occupational history (four years of high school and a history of employment involving manual labor) in concluding that his service-connected disabilities did not preclude him from securing or following substantially gainful employment. 

In light of the Court's discussion, the Board finds that a VA opinion should be obtained by a vocational rehabilitation specialist, social worker, or other professional with relevant expertise as to types of jobs that the Veteran could perform involving light or sedentary labor given his occupational history, education and training.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1. Send a letter to the Veteran requesting him to identify any relevant outstanding treatment records, to include pain management treatment by a Dr. Larkin in 2012, and any other relevant evidence pertaining to his low back disorder.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file in accordance with 38 C.F.R. § 3.159.  

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Obtain any VA treatment records from the Biloxi VA Medical Center, to include the Pensacola outpatient clinic, dating since December 2009 and associate them with the claims file (preferably the Virtual File).  

3.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity and all manifestations of his service-connected osteoarthritis and right lumbar area myofasciitis.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner must provide a specific discussion of how the Veteran's low back disability affects his functioning, including which activities would be limited, and without regard to his age and nonservice-connected disabilities.  This assessment must take into account the Veteran's own statements regarding the severity of his low back pain and its effect on functioning, being careful to isolate only those symptoms and functional limitations attributable to his low back disability as opposed to other conditions.  If the examiner finds that the Veteran's statements in this regard are not consistent with the clinical findings and medical history, the examiner must provide a complete explanation.  

4. After the VA spine examination is completed, obtain a VA opinion from a vocational rehabilitation specialist, social worker, or other professional with relevant expertise as to types of jobs the Veteran could perform requiring only light or sedentary work given his education (four years of high school) and occupational history (manual labor).  The opinion must be specific about the types of duties the jobs would require in terms of physical exertion, i.e. lifting and maximum amount of weight lifted, bending, climbing stairs and ladders, walking, standing, etc., and whether four years of high school and a work history involving manual labor is sufficient to have the skill set or background to perform such jobs.  An industrial survey or discussion of the availability of such jobs in the national or local economy is not required. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


